DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 2/10/21, amended claim(s) 14, 23, and 32, and canceled claim(s) 31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
For claim 23, the claim language “a physiological measuring sensor that measures physiological parameters of the patient to assess the patient’s comfort” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of assessing the patient’s comfort, but the specification fails to sufficiently identify how to assess the patient’s comfort.  All the claim recites is that the patient’s comfort is assessed, and it is done via a measurement of physiological parameters.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14, 16-30, and 32-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For claim 14, the claim language “and combinations thereof” is ambiguous.  It is unclear what “thereof” refers to.  Combinations of what?  Of the elements of the medical appliance?  Of the steps of the diagnostic procedure?  The claim is examined under the latter interpretation.
For claim 14, the claim language “wherein conducting the at least one diagnostic procedure is further selected from the group consisting of: … and combinations thereof” is ambiguous.  The claim language recites that the group is “consisting” of 3 different steps.  However, a combination of those steps is not limited to one of those 3 different steps.  Therefore, the claim language appears to be contradictory.  The claim is examined as meaning that one step from the group is required to meet the claim language.
For claim 34, the claim language “the diagnostic procedure comprises imaging…” is ambiguous.  Claim 14 limits the diagnostic procedure to a group “consisting of” and therefore does not allow others to be included in the group.  Claim 34 is examined as meaning that an additional step, outside of the previously recited diagnostic procedure, comprises imaging (with the rest of the claim limitations).
For claim 35, the claim language “wherein the visualization assembly is integral to the biasing member and affixed to the securing device or an optical fiber which is passed through said patient’s nasal passage” is ambiguous.  It is unclear whether the claim requires: (1) the visualization assembly be integral to the biasing member, and then the securing device is recited in the alternative with the optical fiber; or (2) the visualization assembly being integral wo the biasing member in conjunction with the affixing to the securing device are, as a whole, recited in the alternative to the visualization assembly being an optical fiber that is passed through the patient’s nasal passage.  The claim is recited under the latter interpretation.
Dependent claim(s) 16-30 and 32-36 fail to cure the ambiguity of independent claim 14, thus claim(s) 14, 16-30, and 32-36 is/are rejected under 35 U.S.C. 112, second paragraph.
Response to Arguments
Applicant’s arguments filed 2/10/21 have been fully considered.
With respect to the 112(a) rejection, page 25, line 28 through page 26, line 12 don’t provide the how the function is performed or the result is achieved as required by MPEP 2163.03(V).  The most relevant portion of that passage appears to be [t]he assessment may include a comfort assessment, such as comfort assessed through measurement of physiological parameters or by completing a patient questionnaire.”  However, disclosing “a comfort assessed through measurement pf physiological paramters” does not describe how the function of “to assess the patient’s comfort” is performed.
With respect to the 112(b) rejections, the rejections with respect to the antecedence issues have been withdrawn.  However, the rejections still present in this Office action are maintained because Applicant has not provided any arguments as to why these rejections should be withdrawn.
With respect to the 103 rejection(s), Applicant’s amendments and argument are persuasive and thus the rejection(s) is/are withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791